Order entered on October 15, 1965 denying, upon reconsideration, plaintiff’s application for a general preference, reversed on the law and the facts and in the exercise of di&eretion, and the motion for such general preference is granted, without costs or disbursements to either party. On this record, considering the nature and extent of the claimed injuries, and the medical reports submitted in support thereof, plaintiff has made .a sufficient showing to warrant the granting of a preference.
Concur — Rabin, J, P.. McNally, Stevens and Eager, JJ. Yalente, J., deceased.